Title: To Thomas Jefferson from James Wilkinson, 29 June 1807
From: Wilkinson, James
To: Jefferson, Thomas


                        
                            Sir
                            
                            Richmond 29th June 07.
                        
                        The late outrage by the British on the chesapeake, has produced every where, within our range of Intelligence
                            at this place, a degree of Emotion bordering on rage—I revere the Honourable impulse but fear its Effects—Measures taken
                            with deliberation will be best sustained, and our National dignity cannot be so well supported, as by those regular &
                            orderly proceedings, which are sanctioned by the Constitution & the Laws—The present is no moment for precipitancy or a
                            stretch of power—on the contrary the British being prepared for War & we not, a sudden appeal to hostilities will give
                            them a great advantage—I offer you the reflections of a Citizen who since the year 1775, has had an opportunity to remark
                            on public affairs—The feelings of the American soldier are silenced, because they cannot be indulged but in a burst of
                            indignation against British usurpation—The efforts made here by a band of depraved Citizens, in conjunction with an
                            audacious phalanx of insolent exotics, to save Burr, will have an ultimate good Effect, for the National Character of the
                            Ancient dominion is in display, and the honest impulses of true patriotism, will soon silence the advocates of usurpation
                            without & conspiracy within—My old revolutionary friend col. Selden has just called on me & permits me to transmit the inclosed from his son in Norfolk, to exhibit the
                            Scenes which are passing there. to this circumstance impute the present intrusion and permit me to add, that I think it
                            may be politic to order the Gun Boats at Hampton & Norfolk, to be immediately manned, equipt & stationed off Crany
                            Island, under the conduct of Commodore Saml. Barron—for his Unfortunate Brother I feel—most sensibly, I know not how he
                            may extenuate much less justify his Conduct, and at this Moment the current of popular indignation is against him; “fiat
                            Justicia errat Caelum.” but my Heart must bleed for a dishonored Soldier—
                        I propose to leave this place the Morning after Tomorrow for Washington to pay my respects to you—You are
                            doubtless well advised of proceedings here in the case of Burr,—To me they are incomprehensible as I am no Jurist—The
                            Grand Jury actually made an attempt to present me for Misprision of Treason on the Ground of having failed to report
                            Dayton to you—I feel myself between “Scylla & Carybdis” the Jury would Dishonor me for failing of my Duty, and Burr
                            & his Conspirators for performing it—I pity from my Soul the Man who having done a wanton Injury to his fellow, fails
                            in magnanimity to acknowledge it, & labours to destroy the monument of his baseness cruelty & Injustice—of such a
                            Man what will be the End—
                        With perfect respect & sincere attachment I am Your Obliged & faithful servant
                        
                            Ja Wilkinson
                            
                        
                        
                            The prevalent, I might say almost universal, Sentiment here is Embargo, & to you Sir every honest Eye
                                is directed in full confidence.
                        
                    